Name: Commission Decision of 15 December 2006 establishing revised ecological criteria and the related assessment and verification requirements for the award of the Community eco-label to growing media (notified under document number C(2006) 6962) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: consumption;  cultivation of agricultural land;  environmental policy;  marketing;  technology and technical regulations
 Date Published: 2007-02-06; 2008-12-02

 6.2.2007 EN Official Journal of the European Union L 32/137 COMMISSION DECISION of 15 December 2006 establishing revised ecological criteria and the related assessment and verification requirements for the award of the Community eco-label to growing media (notified under document number C(2006) 6962) (Text with EEA relevance) (2007/64/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 1980/2000 of the European Parliament and of the Council of 17 July 2000 on a revised Community eco-label award scheme (1), and in particular the second subparagraph of Article 6(1) thereof, After consulting the European Union Eco-Labelling Board, Whereas: (1) Pursuant to Regulation (EC) No 1980/2000, a timely review has been carried out of the ecological criteria, as well as of the related assessment and verification requirements, established by Commission Decision 2001/688/EC (2) for the award of the Community eco-label to soil improvers and growing media. (2) Following that review, the product group was divided into two separate product groups and accordingly Decision 2006/799/EC (3) on soil improvers was adopted. That Decision replaced Decision 2001/688/EC in so far as soil improvers were concerned. (3) However, it is necessary to replace Decision 2001/688/EC in so far as growing media are concerned. (4) In the light of the review, it is appropriate, in order to take account of scientific and market developments, to revise the criteria and requirements relating to growing media, the period of validity of which expires on 28 August 2007. (5) The revised ecological criteria and requirements should be valid for a period of four years. (6) It is appropriate to allow a transitional period of not more than eighteen months for producers whose products have been awarded the eco-label before 1 October 2006 or who have applied for such an award before that date, so that they have sufficient time to adapt their products to comply with the revised criteria and requirements. (7) The measures provided for in this Decision are in accordance with the opinion of the Committee instituted by Article 17 of Regulation (EC) No 1980/2000, HAS ADOPTED THIS DECISION: Article 1 The product group growing media shall comprise material other than soils in situ, in which plants are grown. Article 2 In order to be awarded the Community eco-label for growing media, under Regulation (EC) No 1980/2000, a product must fall within the product group growing media as defined in Article 1, and must comply with the ecological criteria set out in the Annex to this Decision. Article 3 The environmental performance of the product group growing media shall be assessed by reference to the specific ecological criteria set out in the Annex. Article 4 For administrative purposes, the code number assigned to the product group growing media shall be 029 Article 5 Eco-labels awarded before 1 October 2006 in respect of products falling within the product group soil improvers and growing media may continue to be used until 30 April 2008. Where applications have been submitted before 1 October 2006 for award of the eco-label in respect of products falling within the product group soil improvers and growing media, those products may be awarded the eco-label under the conditions applicable until 28 August 2007. In such cases, the eco-label may be used until 30 April 2008. Article 6 This Decision is addressed to the Member States. Done at Brussels, 15 December 2006. For the Commission Stavros DIMAS Member of the Commission (1) OJ L 237, 21.9.2000, p. 1. (2) OJ L 242, 12.9.2001, p. 17. Decision as amended by Decision 2005/384/EC (OJ L 127, 12.5.2005, p. 20). (3) OJ L 325, 24.11.2006, p. 28. ANNEX FRAMEWORK Testing and sampling shall where applicable be carried out in accordance with test methods developed by Technical Committee CEN 223 Soil improvers and growing media until relevant horizontal standards elaborated under the guidance of CEN Task Force 151 Horizontal become available. Sampling shall be carried out in accordance with methodologies set out by CEN/TC 223 (WG 3) as specified and approved by CEN in EN 12579  Soil improvers and growing media  Sampling. Where testing or sampling is required that is not covered by these methods and sampling techniques, the Competent Body or bodies assessing the application (hereinafter referred to as the Competent Body) shall indicate which testing and/or sampling methods it considers acceptable. Where appropriate, other test methods may be used if their equivalence is accepted by the Competent Body. Where no tests are mentioned, or are mentioned as being for use in verification or monitoring, competent bodies should rely as appropriate on declarations and documentation provided by the applicant and/or independent verifications. The competent bodies are recommended to take into account the implementation of recognized environmental management schemes, such as EMAS or ISO 14001, when assessing applications and monitoring compliance with the criteria in this Annex. (Note: it is not required to implement such management schemes.) These criteria aim in particular at promoting:  the use of renewable materials and/or recycling of organic matter derived from the collection and/or processing of waste material and therefore contributing to a minimization of solid waste at the final disposal (e.g. at landfill);  minimization of environmental impact in retrieval and production of non renewable materials. The criteria are set at levels that promote the labelling of growing media that have a lower environmental impact during the whole life-cycle of the product. ECOLOGICAL CRITERIA 1. Ingredients The following ingredients are admitted: 1.1. Organic ingredients A product shall only be considered for the award of the eco-label if it does not contain peat and its organic matter content is derived from the processing and/or re-use of waste (as defined in Council Directive 75/442/EEC on waste (1) and in Annex I to the said Directive). The applicant shall provide the Competent Body with the detailed composition of the product, and a declaration of compliance with the above requirement. 1.2. Sludges Products shall not contain sewage sludge. (Non-sewage) sludges are allowed only if they meet the following criteria: Sludges are identified as one of the following wastes according the European list of wastes (as defined by Commission Decision 2001/118/EC amending Decision 2000/532/EC (2): 02 03 05 sludges from on-site effluent treatment in the preparation and processing of fruit, vegetables, cereals, edible oils, cocoa, coffee, tea and tobacco; conserve production; yeast and yeast extract production, molasses preparation and fermentation 02 04 03 sludges from on-site effluent treatment in sugar processing. 02 05 02 sludges from on-site effluent treatment in the dairy products industry. 02 06 03 sludges from on-site effluent treatment in the baking and confectionery industry. 02 07 05 sludges from on-site effluent treatment in the production of alcoholic and non-alcoholic beverages (except coffee, tea and cocoa). Sludges are single-source separated, meaning that there has been no mixing with effluents or sludges outside the specific production process. Maximum concentrations of heavy metals in the waste before treatment (mg/kg dry weight) meet the requirements of criterion 2. Sludges shall meet all other Eco-label criteria specified in this Annex, in which case they are considered to be sufficiently stabilized and sanitized. The applicant shall provide the Competent Body with the detailed composition of the product, and a declaration of compliance with each of the above requirements. 1.3. Minerals Minerals shall not be extracted from:  notified sites of Community importance pursuant to Council Directive 92/43/EEC on the conservation of natural habitats and of wild fauna and flora (3);  Natura 2000 network areas, composed of the special protection areas pursuant to Council Directive 79/409/EEC on the conservation of wild birds (4), and those areas under Directive 92/43/EEC together, or equivalent areas located outside the European Community that fall under the corresponding provisions of the United Nations' Convention on Biological Diversity. The applicant shall provide the Competent Body with a declaration of compliance with this requirement issued by the appropriate authorities. 2. Limitation of hazardous substances In the organic growing medium constituents, the content of the following elements shall be lower than the values shown below, measured in terms of dry weight: Element mg/kg (dry weight) Zn 300 Cu 100 Ni 50 Cd 1 Pb 100 Hg 1 Cr 100 Mo (5) 2 Se (5) 1,5 As (5) 10 F (5) 200 Note: These limit values are valid unless national legislation is more strict The applicant shall provide the Competent Body with the relevant test reports, and a declaration of compliance with this requirement. 3. Product Performance Products shall not adversely affect plant emergence or subsequent growth. The applicant shall provide the Competent Body with the relevant test reports, and a declaration of compliance with this requirement. 4. Health and safety Products shall not exceed the maximum levels of primary pathogens as follows:  Salmonella: absent in 25 g;  Helminth Ova: absent in 1,5 g. (6)  E. Coli: <1 000 MPN/g (MPN: most probable number) (7) The applicant shall provide the Competent Body with the relevant test reports and documentation, and a declaration of compliance with these requirements. 5. Viable seeds/propagules In the final product, the content of weed seeds and the vegetative reproductive parts of aggressive weeds shall not exceed two units per litre. The applicant shall provide the Competent Body with a declaration of compliance with these requirements, together with any related test reports and/or documentation. 6. Other criteria a) The electrical conductivity of the products shall not exceed 1,5 dS/m. b) Applicable to mineral growing media only: For all substantial professional markets (i.e. where the applicant's annual sales in any one country in the professional market exceed 30 000 m3), the applicant shall fully inform the user about available options for the removal and processing of growing media after use. This information shall be integrated in the accompanying fact sheets. The applicant shall inform the Competent Body about the option(s) on offer and their response, to these options in particular:  a description of collection, processing and destinations. At any time, plastics should be separated from minerals/organics and processed separately;  an annual overview of the volume of growing media collected (input) and processed (by destination). The applicant shall demonstrate that at least 50 % by volume of the growing media waste is recycled after use. 7. Information provided with the product General information: The following information shall be provided with the product, either written on the packaging or on accompanying fact-sheets: a) the name and address of the body responsible for marketing; b) descriptor identifying the product by type, including the wording GROWING MEDIA; c) batch identification code; d) the quantity (in weight or volume); e) the main input materials (those over 5 % by volume) from which the product has been manufactured; If applicable, the following information about the use of the product shall be provided with the product, either written on the packaging or on accompanying fact-sheets: a) the recommended conditions of storage and the recommended use by date; b) guidelines for safe handling and use; c) a description of the purpose for which the product is intended and any limitations on use; d) a statement about the suitability of the product for particular plant groups (e.g. calcifuges or calcicoles); e) pH and Carbon to Nitrogen (C/N) ratio; f) a statement about the stability of organic matter (stable or very stable) by national or international standard; g) a statement on recommended methods of use; h) in hobby applications: recommended rate of application expressed in kilograms or litres of product per unit surface area (m2) per annum; Information items can only be omitted if a satisfactory justification is provided by the applicant. Note: This information is supplied unless national legislation requires otherwise. Detailed information Parameter Test methods Quantity EN 12580 pH EN 13037 Electrical conductivity EN 13038 Carbon to Nitrogen ration (C/N) C/N (8) Heavy metals (Cd, Cr, Cu, Pb, Ni, Zn) EN 13650 Hg ISO 16772 Salmonella ISO 6579 Helminth ova prXP X 33-017 E. Coli ISO 11866-3 8. Information appearing on the eco-label Box 2 of the eco-label shall include the following text:  promotes the recycling of materials;  promotes the use of materials produced in a more sustainable manner, thus reducing environmental degradation. (1) OJ L 194, 25.7.1975, p. 39. (2) OJ L 47, 16.2.2001, p. 1. (3) OJ L 206, 22.7.1992, p. 7. (4) OJ L 59, 25.4.1979, p. 1. (5) Data relating to the presence of these elements are needed only for products containing material from industrial processes (6) For those products whose organic content is not exclusively derived from green, garden or park waste (7) For those products whose organic content is exclusively derived from green, garden or park waste (8) Carbon = organic matter (EN 13039) Ã  0,58, total N (prEN 13654/1-2).